DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant Remarks: 
Claim Rejections - 35 U.S.C. §103 
Claims 1, 4-7, 17, and 20 stand rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2017/0076225 ("Zhang") in view of U.S. Patent Publication No. 2017/0132510 ("Paluri"). Applicant disagrees. 
Claim 1 as amended recites: training a plurality of classifications models, wherein the plurality of classification models comprises a separate classification model for each skill tag of a plurality of different skill tags, each skill tag represents a different skill, output of each classification model of the plurality of classification models corresponds to a different skill tag of the plurality of skill tags, and each classification model is trained based on textual embeddings of a different plurality of content items and labels indicating whether each content item is associated with the different skill tag that corresponds to said each classification model; generating a particular content item embedding based on text from a particular content item; applying the particular content item embedding to the plurality of classification models to generate a plurality of results; identifying one or more results of the plurality of results that indicate that one or more corresponding skill tags are associated with the particular content item; for each result of the one or more results, storing skill tagging data that associates the particular content item with a particular skill tag that corresponds to say each result. 

Zhang para. [0050] broadly states that "the same statistical model or separate statistical models may be used to generate various subsets of classification tags for content items 216. For example, a separate instance of statistical model 206 may be used to generate separate classification tags for relevance, sentiment, related products, value propositions, and/or themes in content items 216." (emphasis added). Reading Zhang, a person of ordinary skill in the art would at most conclude that one instance of Zhang's statistical model can be used to generate multiple different tags, i.e., separate tags for relevance, sentiment, etc. Zhang never mentions using each separate statistical model for a different classification tag. Therefore, a person of ordinary skill in the art reading Zhang would not conclude that Zhang describes claim 1. 
Paluri describes generating textual embeddings for content items. As such, Paluri does not supply the portions of claim 1 that are missing from Zhang. 
Therefore, Zhang in combination with Paluri does not describe training each of a plurality of separate classification models for a different skill tag, where each skill tag represents a different skill. Accordingly, claim 1 would not have been obvious to a person of ordinary skill in the art at the effective filing date of the invention over the combination of Zhang and Paluri. 
Claim 17 as amended recites, "training a plurality of classifications models, wherein the plurality of classification models comprises a separate classification model for each skill tag of a plurality of different skill tags, output of each classification model of the plurality of classification models corresponds to a different skill tag of the plurality of skill tags, and each classification model is trained based on textual embeddings of a different plurality of content items and labels indicating 
Given that each of claims 4-7 and 20 is dependent upon claim 1 or claim 17, reconsideration and withdrawal of the rejection is respectfully requested in light of the above arguments and amendments to claims 1 and 17.

Examiner Response:
	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant Response: 
Claims 2, 3, 18, and 19 stand rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2017/0076225 ("Zhang") in view of U.S. Patent Publication No. 2017/0132510 ("Paluri") and U.S. Patent Publication No. 2019/0220547 ("Chen"). Applicant disagrees. 

Given that each of claims 2, 3, 18, and 19 is dependent upon claim 1 or claim 17, reconsideration and withdrawal of the rejection is respectfully requested in light of the above arguments and amendments to claims 1 and 17. 
Claims 8-12, 14, and 16 stand rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2017/0076225 ("Zhang") in view of U.S. Patent Publication No. 2018/0268023 ("Korpusik"). Applicant disagrees. 
Claim 8 as amended recites: generating a first skill embedding based on first text of a first skill tag of a skill taxonomy that is based on one or more user-provided skills; generating a first plurality of token embeddings based on a first plurality of tokens from a first content item; for each token embedding of the first plurality of token embeddings: computing a first plurality of measurements between the first skill embedding and said each token embedding; based on the first plurality of measurements, applying a first set of values to a classification model trained using training data that corresponds to the first skill tag to generate a first result that indicates whether the first content item is associated with the first skill tag; storing first skill tagging data that associates the first skill tag with the first content item if the first result indicates that the first content item is associated with the first skill tag. 

and a character embedding that refers to an embedded vector representation of a single character. As Korpusik relates to generating different types of embeddings, Korpusik does not supply the portions of claim 8 that are missing from Zhang. 
Additionally, the combination of Zhang and Korpusik does not describe generating a first skill embedding based on first text of a first skill tag of a skill taxonomy that is based on one or more user-provided skills as provided in amended claim 8. 
Therefore, the rejection of claim 8 is believed to be overcome. 
Reconsideration and withdrawal of the rejection of claim 8 is respectfully requested. 
Given that each of claims 9-12, 14, and 16 is dependent upon claim 8, reconsideration and withdrawal of the rejection is respectfully requested in light of the above arguments and amendments to claim 8. 
Claims 13 and 15 stand rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2017/0076225 ("Zhang") in view of U.S. Patent Publication No. 2018/0268023 ("Korpusik") and U.S. Patent Publication No. 
2019/0220547 ("Chen"). Applicant disagrees. 
As acknowledged at Office Action p. 33, Zhang in view of Korpusik does not describe identifying a third skill that is similar to the second skill. 
Additionally, as discussed above, Zhang describes using skills as features (model input), but does not describe using skills as classification tags (model output). Korpusik relates to 
Zhang with respect to claim 8. Chen relates to determining related skills. Chen does not supply the portions of claim 13 or claim 15 that are missing from the combination of Zhang and Korpusik with respect to claim 8. 
Given that each of claims 13 and 15 is dependent upon claim 8, reconsideration and withdrawal of the rejection is respectfully requested in light of the above arguments and amendments to claim 8. 
Examiner Response:
	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 4-7, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. 20170076225) in view of Paluri (U.S. 20170132510) and Daniel (U.S. 20180012120).

Regarding claim 1, A method comprising: training a plurality of classifications models (Zhang: Paragraph [0029] “train one or more statistical models to classify the content items” Training a plurality of classifications models is taught as train one or more statistical models.),… output of each classification model of the plurality of classification models corresponds to a different skill tag (Zhang: Paragraph [0050] “the same statistical model or separate statistical models may be used to generate various subsets of classification tags for content items 216. For example, a separate instance of statistical model 206 may be used to generate separate classification tags for relevance, sentiment, related products, value propositions, and/or themes in content items 216, or the same instance of statistical model” Each classification model of the plurality of classification models corresponds to a different skill is taught as separate statistical models may be used to generate various subsets of classification [i.e. one or more skill tags] tags for content items.) of the plurality of skill tags (Zhang: Paragraph [0044] “the features may include profile data for the creators of content items 216. For example, features for a given content item may specify the name, age, title, company, school, location, interest, relationship, industry, groups, salary, experience level, reputation score, seniority, one or more skills, and/or other member segment of a user who created the content item.” A plurality of skills is taught as one or more skills.) … and labels indicating whether each content item (Zhang: Paragraph [0050] “the same statistical model or separate statistical models may be used to generate various subsets of classification tags for content items” Labels indicating whether each content item is taught as the tags for content items.) is associated with the different skill that corresponds to said each classification model (Zhang: Paragraph [0056] “The first set of features 312 may be used to train statistical model 206 to classify the first set of content items 306 according to the first set of relevance tags” Associated with the different skill that corresponds to said each classification model is taught as statistical model to classify the first set of content items according to the first set of relevance tags.); …identifying one or more results of the plurality of results that indicate that one or more corresponding skill tags are associated with the particular content item (Zhang: Paragraph [0056] “The first set of features 312 may be used to train statistical model 206 to classify the first set of content items 306 according to the first set of relevance tags 302.” Identifying one or more results of the plurality of results that indicate that one or more corresponding skills are associated with the particular content item is taught as train statistical model to classify the first set of content items according to the first set of relevance tags.); for each result of the one or more results, storing skill tagging data that associates the particular content item with a particular skill that corresponds to said each result (Zhang: Paragraph [0037] “The tag(s) may be stored as metadata for the content item and/or linked to the content item (e.g., using indexes or foreign keys).” Storing skill tagging data that associates the particular content item with a particular skill that corresponds to said each result is taught as tag(s) may be stored as metadata for the content item and/or linked to the content item.); wherein the method is performed by one or more computing devices (Zhang: Paragraph [0073] “Computer system 600 includes a processor 602, memory 604, storage 606, and/or other components found in electronic computing devices.” The method is performed by one or more computing devices is taught as a computer system.).  
Zhang does not explicitly disclose …, wherein the plurality of classification models comprises a separate classification model for each…tag of a plurality of different… tags …, each … tag represents a different …,… and each classification model is trained based on textual embedding’s of a different plurality of content items … generating a particular content item embedding based on text from a particular content item; applying the particular content item embedding to the plurality of classification models to generate a plurality of results; 
	Paluri further teaches … and each classification model is trained based on textual embedding’s of a different plurality of content items (Paluri: Paragraph [0054] “A type of content of the first content item may be text content” [0053] “determine a first embedding of the first content item in an embedding space” [0046] “embeddings 402 of images of white dogs are close in distance to embeddings 406 of images of white cats, although embeddings 402 and 406 are in different clusters.” Each classification model is trained based on textual embedding’s of a different plurality of content items is taught as the models of Daniel being trained on two different content types “white cats” and “white dogs”)… generating a particular content item embedding based on text from a particular content item (Paluri: Paragraph [0037] “generate embeddings of content items for any suitable number of input content items” Generating a particular content item embedding based on text from a particular content item is taught as generate embeddings of content items for any suitable number of input content items.); applying the particular content item embedding to the plurality of classification models to generate a plurality of results (Paluri: Paragraph [0044] “deep-learning model 310 may be further trained (e.g., using a different layer of deep-learning model 310 than that used to classify the content items) to embed content items at locations in clusters that reflect visual similarity between content items in the same and different clusters in the embedding space. Visual similarity may be determined based on one or more attributes of content items.” Applying the particular content item embedding to the plurality of classification models to generate a plurality of results is taught as the deep learning model that is trained to classify content items in the embedding space. The content items are in an embedded space are used to determine other content items in the embedded space [i.e. a plurality of results are the other content items being classified].); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content classification model of Zhang with the embedding space of Paluri in order to allow representing text as vectors of values thereby classifying by determining which of a set of categories a data point belongs to (Paluri: Paragraph [0003] “a deep-learning model may represent data as vectors of intensity values. Deep-learning models may be used in classification of data. Classification may involve determining which of a set of categories a data point belongs to by training the deep-learning model.”).
	Zhang discloses a plurality of classification models used to classify user profile data including one or more skills, the tags used to classify the user profiles are based upon the features of the content item (Zhang: Paragraph [0044] [0045]). However, Zhang in view of Paluri do not explicitly disclose wherein the plurality of classification models comprises a separate classification model for each …tag of a plurality of different … tags, each …tag represents a different …,.

	Daniel further teaches wherein the plurality of classification models comprises a separate classification model for each …tag of a plurality of different … tags, each …tag represents a different …(Daniel: Paragraph [0030] “a separate ANN may be evolved for each class of the detection task” The plurality of classification models comprises a separate classification model for each …tag of a plurality of different … tags, each …tag represents a different is taught as a separate ANN may be evolved for each class of the detection task. Daniel teaches a method of generating separate neural network models for each class (i.e. tags) where each class represents different types of features.),
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Paluri with the method of using a separate neural network for each class of Daniel in order to allow using the same feature space for all classes reduces the power of exploiting the specificities of each class (Daniel: Paragraph [0030] “using the same feature space for all classes reduces the power of exploiting the specificities of each class. By evolving a separate ANN for each class or each speaker of the detection task, this may be avoided.”).

Claim 17 is similarly rejected refer to claim 1 for further analysis.

Regarding claim 4, Zhang in view of Paluri and Daniel teach the method of Claim 1, Zhang further teaches further comprising, prior to generating the particular content item embedding: determining that a first content item is similar to a second content item (Zhang: Paragraph [0030] “output one or more groupings 144 of the content items by topics 114 and/or classification tags” Determining that a first content item is similar to a second content item is taught as output one or more groupings 144 of the content items by topics 114 and/or classification tags.); identifying one or more first skill tags that are associated with the first content item (Zhang: Paragraph [0056] “The first set of features 312 may be used to train statistical model 206 to classify the first set of content items 306 according to the first set of relevance tags 302.” Identifying one or more skills that are associated with the first content item is taught as train statistical model to classify the first set of content items according to the first set of relevance tags.); in response to determining that the first content item is similar to the second content item (Zhang: Paragraph [0030] “output one or more groupings 144 of the content items by topics 114 and/or classification tags” In response to determining that the first content item is similar to the second content item is taught as output one or more groupings of the content items by topics and/or classification tags. One or more groupings of content items based on topics/ tags or [i.e. skills]), associating the one or more first skill tags with the second content item (Zhang: Paragraph [0057] “generate a second set of relevance tags 304 for the second set of content items” Associating the one or more skills with the second content item is taught as generate a second set of relevance tags for the second set of content items.); for each skill tag of the one or more first skill tags (Zhang: Paragraph [0037] “one or more tags (e.g., tags 1 212, tags m 214) for each content item.” For each skill of the one or more skills is taught as one or more tags. Tags can represent skills.): generating a training instance that associates the second content item with said each first skill tag (Zhang: Paragraph [0057] “generate a second set of features 314 from the second set of content items 308 and provide features 314 as input to statistical model 206. Output from statistical model 206 may then be used to generate the second set of relevance tags 304 for the second set of content items” Generating a training instance that associates the second content item with said each skill is taught as second set of content items to apply the relevance tags.), wherein training the plurality of classification models (Zhang: Paragraph [0029] “train one or more statistical models to classify the content items” Training a plurality of classifications models is taught as train one or more statistical models.) comprises training a classification model that corresponds to said each first skill tag based on the training instance (Zhang: Paragraph [0063] “the validated training data is used to produce a statistical model for classifying content using the set of dimensions represented by the first set of classification tags” Training a classification model that corresponds to said each skill based on the training instance is taught as training data is used to produce a statistical model for classifying content using the set of dimensions represented by the first set of classification tag.).  

Claim 20 is similarly rejected refer to claim 4 for further analysis.

Regarding claim 5, Zhang in view of Paluri and Daniel teach the method of Claim 4, Paluri further teaches wherein determining that the first content item is similar to the second content item comprises: generating a first textual embedding for the first content item (Paluri: Paragraph [0053] “. A first embedding of the first content item may be determined based on the first vector representation of the first content item, and the first embedding may correspond to a first point in an embedding space.” Generating a first textual embedding for the first content item is taught as first embedding of the first content item.); generating a second textual embedding for the second content item (Paluri: Paragraph [0053] “the embedding space may include a plurality of second points corresponding to a plurality of second embedding’s of second content items” Generating a second textual embedding for the second content item is taught as a plurality of second embedding’s of second content items.); performing an operation that takes the first textual embedding and the second textual embedding as input (Paluri: Paragraph [0053] “The first and second points may be located in one or more clusters in the embedding space. The first and second points may be further located within the clusters based on one or more attributes of the first and second content items. The one or more attributes of the first and second content items may be latent variables, based on which deep-learning model 310 may be trained.” Performing an operation that takes the first textual embedding and the second textual embedding as input is taught as the first and second content items used as latent variables to train the deep learning model.); wherein determining that the first content item is similar to the second content item is based on a result of the operation (Paluri: Paragraph [0004] “The deep-learning model may be trained to generate embeddings of content items so that content items belonging to the same class are located in the same cluster of points in the embedding space.” Determining that the first content item is similar to the second content item is based on a result of the operation is taught as rained to generate embeddings of content items so that content items belonging to the same class are located in the same cluster of points in the embedding space. [0043] “Deep-learning model 310 may be trained to determine similarity between content items using semantic similarity”). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content classification model of Zhang with the embedding space of Paluri in order to allow representing text as vectors of values thereby classifying by determining which of a set of categories a data point belongs to (Paluri: Paragraph [0003] “a deep-learning model may represent data as vectors of intensity values. Deep-learning models may be used in classification of data. Classification may involve determining which of a set of categories a data point belongs to by training the deep-learning model.”).

Regarding claim 6, Zhang in view of Paluri and Daniel teaches the method of Claim 1, Zhang further teaches further comprising: based on the skill tagging data that associates the particular content item (Zhang: Paragraph [0050] “the same statistical model or separate statistical models may be used to generate various subsets of classification tags for content items” Based on the skill tagging data that associates the particular content item is taught as the tags for content items.) with the particular skill tag (Zhang: Paragraph [0044] “the features may include profile data for the creators of content items 216. For example, features for a given content item may specify the name, age, title, company, school, location, interest, relationship, industry, groups, salary, experience level, reputation score, seniority, one or more skills, and/or other member segment of a user who created the content item.” The particular skill is taught as one or more skills. Tags are taught in paragraph [0045].), further teaches causing recommendation data about the particular content item to be presented to a particular user (Zhang: Paragraph [0021] “content items associated with online professional network 118 may include posts, updates, comments, sponsored content, articles, and/or other types of unstructured data transmitted or shared within online professional network 118. …feedback mechanism 128 may allow the users to provide scores representing the users' likelihood of recommending the use of online professional network 118 to other users, as well as feedback related to the scores and/or suggestions for improvement.” Recommendation data about the particular content item to be presented to a particular user is taught as content items associated with online professional work can be recommended to users based on whether the post relates to them.).  

Regarding claim 7, Zhang in view of Paluri and Daniel teaches the method of Claim 6, further comprising: receiving, from a computing device of the particular user, preference data that indicates an interest by the particular user in the particular skill tag (Zhang: Paragraph [0044] “may include profile data for the creators of content items 216. For example, features for a given content item may specify the name, age, title, company, school, location, interest, relationship, industry, groups, salary, experience level, reputation score, seniority, one or more skills, and/or other member segment of a user who created the content item.” Receiving, from a computing device of the particular user, preference data that indicates an interest by the particular user in the particular skill is taught as receiving the profile data for the creators of the content items with their interests and skills. Tags are taught in Paragraph [0045].); 60352-0306 (902280-US-NP)wherein causing the recommendation data to be presented to the particular user is also based on the preference data (Zhang: Paragraph [0021] “content items associated with online professional network 118 may include posts, updates, comments, sponsored content, articles, and/or other types of unstructured data transmitted or shared within online professional network 118. …feedback mechanism 128 may allow the users to provide scores representing the users' likelihood of recommending the use of online professional network 118 to other users, as well as feedback related to the scores and/or suggestions for improvement.” The recommendation data to be presented to the particular user is also based on the preference data is taught as content items associated with online professional work can be recommended to users based on whether the post relates to them or their profile data. Refer to Paragraph [0044]).  

Claim 2, 3, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. 20170076225) in view of Paluri (U.S. 20170132510), Daniel (U.S.20180012120) and Chen (U.S. 20190220547).

Regarding claim 2, Zhang in view of Paluri and Daniel teach the method of Claim 1, Zhang further teaches further comprising, prior to generating the particular content item embedding: determining that a first skill tag is associated with a first content item (Zhang: Paragraph [0056] “statistical model 206 to classify the first set of content items 306 according to the first set of relevance tags” [0044] “the features may include profile data for the creators of content items 216. For example, features for a given content item may specify the name, age, title, company, school, location, interest, relationship, industry, groups, salary, experience level, reputation score, seniority, one or more skills, and/or other member segment of a user who created the content item.” Determining that a first skill tag is associated with a first content item is taught as the first content items classified by the first set of tags.);…tag (Zhang: Paragraph [0045] “As with tags for content items in training data 220, classification tags generated by statistical model 206 may identify the dimensions associated with the content item” Tag is taught as a tag. Tag related to the content item is a skill tag.)… generating a particular training instance that associates the first content item with the second skill tag (Zhang: Paragraph [0041] “generate a set of classification tags (e.g., classification tags 1 222, classification tags n 224) for additional content items 216 that are not in the original set of training data” Generating a particular training instance that associates the first content item with the second skill tag is taught as generate a set of classification tags for additional content items that are not in the original set of training data.); …wherein training the plurality of classification models comprises training a classification model that corresponds (Zhang: Paragraph [0050] “the same statistical model or separate statistical models may be used to generate various subsets of classification tags for content items 216. For example, a separate instance of statistical model 206 may be used to generate separate classification tags for relevance, sentiment, related products, value propositions, and/or themes in content items 216, or the same instance of statistical model” Training the plurality of classification models comprises training a classification model is taught as separate statistical models may be used to generate various subsets of classification [i.e. one or more skill tags] tags for content items.) to …based on the particular training instance (Zhang: Paragraph [0041] “generate a set of classification tags (e.g., classification tags 1 222, classification tags n 224) for additional content items 216 that are not in the original set of training data” The particular training instance is taught as generated a classified content item which is classified by tags.).  
Zhang in view of Paluri does not explicitly disclose identifying a second skill …that is similar to the first skill…; … the second skill…
	Chen further teaches identifying a second skill that is similar to the first skill (Chen: Paragraph [0028] “the skill query service 124 can return an ordered list of courses teaching the skill, a profile for the skill, similar and/or related skills, prerequisite skill for mastering the skill, and an ordered list of modules, lessons, and/or videos for a course that teach the skill.” Identifying a second skill that is similar to the first skill is taught as return an ordered list of similar or related skills to the skill used to query.);...  the second skill (Chen: Paragraph [0028] “the skill query service 124 can return an ordered list of courses teaching the skill, a profile for the skill, similar and/or related skills, prerequisite skill for mastering the skill, and an ordered list of modules, lessons, and/or videos for a course that teach the skill.” Identifying a second skill is taught as return an ordered list of similar or related skills to the skill used to query.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Paluri with the skill graphs of Chen in order to provide a skill query service for returning a list of related skills thereby creating optimal skills graph by discovering skills using the graph (Chen: Paragraph [0032] “the A/B testing service 120 can be used to help create an optimal skills graph by discovering skills using the graph. The use of A/B testing can result in the creation of an optimal skills graph for a course.”).
Claim 18 is similarly rejected refer to claim 2 for further analysis.

Regarding claim 3, Zhang in view of Paluri, Daniel, and Chen teaches the method of Claim 2, Chen further teaches wherein identifying the second skill tag that is similar to the first skill tag comprises: generating a skill tag graph that comprises a plurality of skill tag associations (Chen: Paragraph [0030] “A skills graph, for example, can connects skills to each other, to content (e.g., courses), and to careers. In some implementations, for each course, a score can be associated with each skill included in the skills graph.” Identifying the second skill tag that is similar to the first skill tag comprises: generating a skill graph that comprises a plurality of skill tag associations is taught as skills graph, for example, can connects skills to each other, to content.);    60352-0306 (902280-US-NP)wherein identifying the second skill tag as similar to the first skill tag is based on a skill tag association in the skill graph (Chen: Paragraph [0030] “the relevance of a particular identified skill can include suggestions based on performing a traversal of the skills graph and identifying skills tagged at nearest nodes to the particular identified skill.” Identifying the second skill tag as similar to the first skill tag  is based on a skill tag association in the skill graph is taught as performing a traversal of the skills graph and identifying skills tagged at nearest nodes to the particular identified skill. The second skill would be one of the nearest nodes to the particular identified skill.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Paluri with the skill graphs of Chen in order to provide a skill query service for returning a list of related skills thereby creating optimal skills graph by discovering skills using the graph (Chen: Paragraph [0032] “the A/B testing service 120 can be used to help create an optimal skills graph by discovering skills using the graph. The use of A/B testing can result in the creation of an optimal skills graph for a course.”).
Claim 19 is similarly rejected refer to claim 3 for further analysis.

Claim 8-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. 20170076225) in view of Korpusik (U.S. 20180268023) and Bekkerman (U.S. 20130110498).

Regarding claim 8, A method comprising: generating a first skill (Zhang: Paragraph [0044] “the features may include profile data for the creators of content items 216. For example, features for a given content item may specify the name, age, title, company, school, location, interest, relationship, industry, groups, salary, experience level, reputation score, seniority, one or more skills, and/or other member segment of a user who created the content item.” First skill is taught as one or more skills.) …based on first text of a first skill tag (Zhang: Paragraph [0052] “a first set of relevance tags 302 for content items” Based on first text of a first skill is taught as the first set of relevance tags for content items using text classification.)…; … a first content item (Zhang: Paragraph [0041] “the classification system may obtain content items 216 from content repository” A first content item is taught as obtain content items.); …first skill …(Zhang: Paragraph [0044] “the features may include profile data for the creators of content items 216. For example, features for a given content item may specify the name, age, title, company, school, location, interest, relationship, industry, groups, salary, experience level, reputation score, seniority, one or more skills, and/or other member segment of a user who created the content item.” First skill is taught as one or more skills.); …, applying the first set of values to a classification model (Zhang: Paragraph [0056] “The first set of features 312 may be used to train statistical model 206 to classify the first set of content items 306 according to the first set of relevance tags 302.” Applying the first set of values to a classification model is taught as train statistical model to classify the first set of content items according to the first set of relevance tags.) trained using training data that corresponds to the first skill tag to generate a first result that indicates whether the first content item is associated with the first skill tag (Zhang: Paragraph [0029] “classification system 132 may use validated training data that includes a set of content items tagged with dimensions 116 by domain experts to train one or more statistical models to classify the content items by dimensions 116. Classification system 132 may then use the statistical model(s) to produce classification tags 120 that classify additional sets of content items from content repository 134 by dimensions 116.” Trained using training data that corresponds to the first skill tag to generate a first result that indicates whether the first content item is associated with the first skill tag is taught as the classification system may use validated training data that includes a set of content items tagged with dimensions by domain experts to train one or more statistical models to classify the content items by dimensions.); storing first skill tagging data that associates the first skill tag with the first content item if the first result indicates that the first content item is associated with the first skill tag (Zhang: Paragraph [0037] “The tag(s) may be stored as metadata for the content item and/or linked to the content item (e.g., using indexes or foreign keys).” storing first skill tagging data that associates the first skill with the first content item if the first result indicates that the first content item is associated with the first skill is taught as tag(s) may be stored as metadata for the content item and/or linked to the content item.); wherein the method is performed by one or more computing devices (Zhang: Paragraph [0073] “Computer system 600 includes a processor 602, memory 604, storage 606, and/or other components found in electronic computing devices.” The method is performed by one or more computing devices is taught as a computer system.).  
Zhang does not explicitly disclose… embedding…a skill taxonomy that is based on one or more user-provided skills; generating a first plurality of token embeddings based on a first plurality of tokens from… for each token embedding of the first plurality of token embeddings: 
	Korpusik further teaches … embedding (Korpusik: Paragraph [0018] “phrase embedding refers to an embedded vector representation of a phrase or sequence of tokens (which embodiments described below may implement via a second neural network). “Character embedding” refers to an embedded vector representation of a single character.” Embedding is taught as the embedded vector representation.)… generating a first plurality of token embeddings based on a first plurality of tokens from (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” Generating a first plurality of token embeddings based on a first plurality of tokens from is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.)… for each token embedding of the first plurality of token embeddings (Korpusik: Paragraph [0018] “As used within this disclosure, “embedding” generally refers to the process of creating an embedded vector representation of a text string. It should be noted that “word embedding” refers to an embedded vector representation of a single word or token (which embodiments described below may learn in the first layer of a first neural network and/or a second neural network with text input), while phrase embedding refers to an embedded vector representation of a phrase or sequence of tokens (which embodiments described below may implement via a second neural network). “Character embedding” refers to an embedded vector representation of a single character.” For each token embedding of the first plurality of token embeddings is taught as the an embedded vector representation of a single word or token from the content item of Zhang.): computing a first plurality of measurements between the (Korpusik: Paragraph [0033] “the nearest neighbor to three USDA foods (see Table 2) using Euclidean distance indicates that the neighbors are semantically similar.” Computing a first plurality of measurements is taught as calculating the Euclidean distance.)… embedding and said each token embedding (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” Embedding and said each token embedding is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.)… based on the first plurality of measurements (Korpusik: Paragraph [0033] “the nearest neighbor to three USDA foods (see Table 2) using Euclidean distance indicates that the neighbors are semantically similar.” The first plurality of measurements is taught as calculating the Euclidean distance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content classification model of Zhang with the embedding space and tokenized representation of Korpusik in order to allow creating an embedded vector representation of a text string thereby tokenizing the text in order to allow a similarity calculation (Korpusik: Paragraph [0018] “ creating an embedded vector representation of a text string” [0017] “Similarly, “tokenizing” refers to receiving a text string and providing a set of associated tokens to words, phrases, or a portion of a word or phrase. A token may be associated with one or more labels indicating a property, via a process referred to as “tagging” and/or “semantic tagging.” Tokens”).
	Zhang in view of Korpusik does not explicitly disclose …a skill taxonomy that is based on one or more user-provided skills;
Bekkerman further teaches…a skill taxonomy that is based on one or more user-provided skills (Bekkerman: Paragraph [0077] “A example task we describe here is to categorize the job titles into a few dozens of classes according to job functions.” [0078] “Agree upon Taxonomy of Classes. The set of classes was provided by the business owner which we accepted.” [0005] “social networking site may wish to classify their users' self-descriptive job titles (or other user-specified data) into a generated or determined set of categories (e.g., a few dozen categories). For job title classification, examples of such categories may be Engineering, Marketing, Sales, Support, Healthcare, Legal, Education, and so on.” A skill taxonomy is taught as a taxonomy of classes based on job functions (i.e. skills). Based on one or more user-provided skills is taught as classify their users' self-descriptive job titles (or other user-specified data) into a generated or determined set of categories.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Korpusik with the taxonomy of classes of Bekkerman in order to allow a social networking site classify their users' self-descriptive job titles (or other user-specified data) into a generated or determined set of categories thereby boosting revenues earned by targeted advertising (Bekkerman: Paragraph [0005] “For various reasons (e.g., in order to boost revenues earned by the social networking site through targeted advertising), owners (or administrators) of the social networking site may wish to classify their users' self-descriptive job titles (or other user-specified data) into a generated or determined set of categories (e.g., a few dozen categories).”).

Regarding claim 9, Zhang in view of Korpusik and Bekkerman teach the method of Claim 8, Zhang further teaches the first skill (Zhang: Paragraph [0044] “the features may include profile data for the creators of content items 216. For example, features for a given content item may specify the name, age, title, company, school, location, interest, relationship, industry, groups, salary, experience level, reputation score, seniority, one or more skills, and/or other member segment of a user who created the content item.” First skill is taught as one or more skills.)…
Korpusik further teaches wherein the first plurality of measurements include one or more of: a dot product of the … embedding and said each token embedding, a cosine similarity of the … embedding and said each token embedding, or a Euclidean distance between the … embedding and said each token embedding (Korpusik: Paragraph [0033] “the nearest neighbor to three USDA foods (see Table 2) using Euclidean distance indicates that the neighbors are semantically similar.” A Euclidean distance between the … embedding and said each token embedding is taught as calculating the Euclidean distance between the embedding vectors in Table 2.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content classification model of Zhang with the embedding space and tokenized representation of Korpusik in order to allow creating an embedded vector representation of a text string thereby tokenizing the text in order to allow a similarity calculation (Korpusik: Paragraph [0018] “ creating an embedded vector representation of a text string” [0017] “Similarly, “tokenizing” refers to receiving a text string and providing a set of associated tokens to words, phrases, or a portion of a word or phrase. A token may be associated with one or more labels indicating a property, via a process referred to as “tagging” and/or “semantic tagging.” Tokens”).

Regarding claim 10, Zhang in view of Korpusik and Bekkerman teaches the method of Claim 9, Korpusik further teaches wherein the first set of values include one or more of a maximum of a subset of the first plurality of measurements (Korpusik: Paragraph [0028] “During training, both the input of the USDA max-pooling (i.e., taking the maximum value across all USDA tokens, for each dimension in its 64-dimension word embedding layer)” One or more of a maximum of a subset of the first plurality of measurements is taught as taking the maximum value across all the USDA tokens.), a minimum of the subset of the first plurality of measurements, a median of the subset of the first plurality of measurements, or a mean of the subset of the first plurality of measurements (Korpusik: Paragraph [0028] “Mean-pooling 370 across these dot products 360 (in this case, simply averaging, since the input to this layer is just 100 dot product values) may yield a single scalar value, followed by a sigmoid layer 380 for final prediction.” A mean of the subset of the first plurality of measurements is taught as the mean pooling across the dot products.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content classification model of Zhang with the embedding space and tokenized representation of Korpusik in order to allow creating an embedded vector representation of a text string thereby tokenizing the text in order to allow a similarity calculation (Korpusik: Paragraph [0018] “ creating an embedded vector representation of a text string” [0017] “Similarly, “tokenizing” refers to receiving a text string and providing a set of associated tokens to words, phrases, or a portion of a word or phrase. A token may be associated with one or more labels indicating a property, via a process referred to as “tagging” and/or “semantic tagging.” Tokens”).

Regarding claim 11, Zhang in view of Korpusik and Bekkerman teaches the method of Claim 10, Korpusik further teaches wherein the subset is a first subset that is different than a second subset of the first plurality of measurements (Korpusik: Paragraph [0035] “A vector is generated for each token to produce a first multi-dimensional vector, as shown by block 630. Tokens for the first multi-dimensional vector are averaged in segments comprising a shared label of the plurality of pre-defined labels, as shown by block 640. A dot product is computed between each segment and a second multi-dimensional vector representing a plurality of items in a relational database, as shown by block 650.” The subset is a first subset that is different than a second subset of the first plurality of measurements is taught as the first multi-dimensional vector and the second multi-dimensional vector which are used to represent a plurality of items in a database.), wherein the first set of values include one or more of: 60352-0306 (902280-US-NP)a maximum of the second subset of the first plurality of measurements (Korpusik: Paragraph [0028] “During training, both the input of the USDA max-pooling (i.e., taking the maximum value across all USDA tokens, for each dimension in its 64-dimension word embedding layer)” One or more of a maximum of the second subset of the first plurality of measurements is taught as taking the maximum value across all the USDA tokens.), a minimum of the second subset of the first plurality of measurements, a median of the second subset of the first plurality of measurements, or a mean of the second subset of the first plurality of measurements (Korpusik: Paragraph [0028] “Mean-pooling 370 across these dot products 360 (in this case, simply averaging, since the input to this layer is just 100 dot product values) may yield a single scalar value, followed by a sigmoid layer 380 for final prediction.” A mean of the second subset of the first plurality of measurements is taught as the mean pooling across the dot products.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content classification model of Zhang with the embedding space and tokenized representation of Korpusik in order to allow creating an embedded vector representation of a text string thereby tokenizing the text in order to allow a similarity calculation (Korpusik: Paragraph [0018] “ creating an embedded vector representation of a text string” [0017] “Similarly, “tokenizing” refers to receiving a text string and providing a set of associated tokens to words, phrases, or a portion of a word or phrase. A token may be associated with one or more labels indicating a property, via a process referred to as “tagging” and/or “semantic tagging.” Tokens”).

Regarding claim 12, Zhang in view of Korpusik and Bekkerman teaches the method of Claim 8, further comprising: generating a plurality of training instances (Zhang: Paragraph [0041] “generate a set of classification tags (e.g., classification tags 1 222, classification tags n 224) for additional content items 216 that are not in the original set of training data” Generating a plurality of training instances is taught as generate a set of classification tags for additional content items that are not in the original set of training data.), …a skill (Zhang: Paragraph [0044] “the features may include profile data for the creators of content items 216. For example, features for a given content item may specify the name, age, title, company, school, location, interest, relationship, industry, groups, salary, experience level, reputation score, seniority, one or more skills, and/or other member segment of a user who created the content item.” A skill is taught as one or more skills.) … of a content item (Zhang: Paragraph [0050] “the same statistical model or separate statistical models may be used to generate various subsets of classification tags for content items” A content item is taught as the content items.); training the classification model (Zhang: Paragraph [0050] “the same statistical model or separate statistical models may be used to generate various subsets of classification tags for content items 216. For example, a separate instance of statistical model 206 may be used to generate separate classification tags for relevance, sentiment, related products, value propositions, and/or themes in content items 216, or the same instance of statistical model” Training the classification model is taught as separate statistical models may be used to generate various subsets of classification [i.e. one or more skill tags] tags for content items.) based on the plurality of training instances (Zhang: Paragraph [0041] “generate a set of classification tags (e.g., classification tags 1 222, classification tags n 224) for additional content items 216 that are not in the original set of training data” The plurality of training instances is taught as generate a set of classification tags for additional content items that are not in the original set of training data.).  
Korpusik further teaches … each of which comprises multiple measurements between… embedding (Korpusik: Paragraph [0035] “A vector is generated for each token to produce a first multi-dimensional vector, as shown by block 630. Tokens for the first multi-dimensional vector are averaged in segments comprising a shared label of the plurality of pre-defined labels, as shown by block 640. A dot product is computed between each segment and a second multi-dimensional vector representing a plurality of items in a relational database, as shown by block 650.” Multiple measurements between the embedding’s are taught as the first multi-dimensional vector and the second multi-dimensional vector which are used to calculate similarities.) and multiple token embeddings (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” Multiple token embedding’s are taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content classification model of Zhang with the embedding space and tokenized representation of Korpusik in order to allow creating an embedded vector representation of a text string thereby tokenizing the text in order to allow a similarity calculation (Korpusik: Paragraph [0018] “ creating an embedded vector representation of a text string” [0017] “Similarly, “tokenizing” refers to receiving a text string and providing a set of associated tokens to words, phrases, or a portion of a word or phrase. A token may be associated with one or more labels indicating a property, via a process referred to as “tagging” and/or “semantic tagging.” Tokens”).

Regarding claim 14, Zhang in view of Korpusik and Bekkerman teaches the method of Claim 12, wherein generating the plurality of training instances comprises: determining that a second content item is similar to a third content item (Zhang: Paragraph [0030] “output one or more groupings 144 of the content items by topics 114 and/or classification tags” Determining that a second content item is similar to a third content item is taught as output one or more groupings 144 of the content items by topics 114 and/or classification tags.); identifying one or more skill values that are associated with the second content item (Zhang: Paragraph [0057] “After statistical model 206 is trained, the classification system may use statistical model 206 to generate a second set of relevance tags 304 for the second set of content items 308.” Identifying one or more skill values that are associated with the second content item is taught as the a second set of relevance tags for the second set of content items.); in response to determining that the second content item is similar to the third content item (Zhang: Paragraph [0030] “output one or more groupings 144 of the content items by topics 114 and/or classification tags” Determining that a second content item is similar to a third content item is taught as output one or more groupings 144 of the content items by topics 114 and/or classification tags.), associating the one or more skill values with the third content item (Zhang: Paragraph [0030] “output one or more groupings 144 of the content items by topics 114 and/or classification tags” Determining that a second content item is similar to a third content item is taught as output one or more groupings 144 of the content items by topics 114 and/or classification tags. The third content item would then be classified with similar tags or groupings with the other content items.); for each skill tag of the one or more skill tags (Zhang: Paragraph [0057] “After statistical model 206 is trained, the classification system may use statistical model 206 to generate a second set of relevance tags 304 for the second set of content items 308.” For each skill of the one or more skills is taught as the set of relevance tags.): …  60352-0306 (902280-US-NP)…….skill …based on second text of said each skill tag (Zhang: Paragraph [0037] “one or more tags (e.g., tags 1 212, tags m 214) for each content item.” Second text of said each skill is taught as one or more tags. Tags can represent skills.); …skill (Zhang: Paragraph [0037] “one or more tags (e.g., tags 1 212, tags m 214) for each content item.” For each skill of the one or more skills is taught as one or more tags. Tags can represent skills.) …generating a training instance that comprises (Zhang: Paragraph [0063] “the validated training data is used to produce a statistical model for classifying content using the set of dimensions represented by the first set of classification tags” the Plurality of training instances includes the training instance is taught as training data is used to produce a statistical model for classifying content items using the set of dimensions represented by the set of classification tags. The classified content items are taught as the training instances.) … wherein the plurality of training instances includes the training instance (Zhang: Paragraph [0063] “the validated training data is used to produce a statistical model for classifying content using the set of dimensions represented by the first set of classification tags” the Plurality of training instances includes the training instance is taught as training data is used to produce a statistical model for classifying content items using the set of dimensions represented by the set of classification tags. The classified content items are taught as the training instances.).  
Korpusik further teaches… generating a second… embedding (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” Generating a second embedding is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.)… generating a second plurality of token embeddings based on a second plurality of tokens from the third content item (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” Generating a second plurality of token embeddings based on a second plurality of tokens from the third content item is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.); for each token embedding of the second plurality of token embeddings (Korpusik: Paragraph [0018] “As used within this disclosure, “embedding” generally refers to the process of creating an embedded vector representation of a text string. It should be noted that “word embedding” refers to an embedded vector representation of a single word or token (which embodiments described below may learn in the first layer of a first neural network and/or a second neural network with text input), while phrase embedding refers to an embedded vector representation of a phrase or sequence of tokens (which embodiments described below may implement via a second neural network). “Character embedding” refers to an embedded vector representation of a single character.” For each token embedding of the second plurality of token embeddings is taught as the an embedded vector representation of a single word or token from the content item of Zhang.): computing a second plurality of measurements between the second (Korpusik: Paragraph [0033] “the nearest neighbor to three USDA foods (see Table 2) using Euclidean distance indicates that the neighbors are semantically similar.” Computing a second plurality of measurements is taught as calculating the Euclidean distance.) … embedding and said each token embedding (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” Embedding and said each token embedding is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.);… a second set of values that are based on second plurality of measurements (Korpusik: Paragraph [0033] “the nearest neighbor to three USDA foods (see Table 2) using Euclidean distance indicates that the neighbors are semantically similar.” A second set of values that are based on second plurality of measurements is taught as calculating the Euclidean distance.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content classification model of Zhang with the embedding space and tokenized representation of Korpusik in order to allow creating an embedded vector representation of a text string thereby tokenizing the text in order to allow a similarity calculation (Korpusik: Paragraph [0018] “ creating an embedded vector representation of a text string” [0017] “Similarly, “tokenizing” refers to receiving a text string and providing a set of associated tokens to words, phrases, or a portion of a word or phrase. A token may be associated with one or more labels indicating a property, via a process referred to as “tagging” and/or “semantic tagging.” Tokens”).

Regarding claim 16, Zhang in view of Korpusik and Bekkerman teaches the method of Claim 8, further comprising: … skill …skill tag (Zhang: Paragraph [0044] “the features may include profile data for the creators of content items 216. For example, features for a given content item may specify the name, age, title, company, school, location, interest, relationship, industry, groups, salary, experience level, reputation score, seniority, one or more skills, and/or other member segment of a user who created the content item.” A plurality of skills is taught as one or more skills. Zhang teaches classification tags.); ...skill (Zhang: Paragraph [0044] “the features may include profile data for the creators of content items 216. For example, features for a given content item may specify the name, age, title, company, school, location, interest, relationship, industry, groups, salary, experience level, reputation score, seniority, one or more skills, and/or other member segment of a user who created the content item.” A plurality of skills is taught as one or more skills.) …  60352-0306 (902280-US-NP)……..to the classification model to generate a second result that indicates whether the first content item is associated with the second skill tag (Zhang: Paragraph [0056] “The first set of features 312 may be used to train statistical model 206 to classify the first set of content items 306 according to the first set of relevance tags 302.” The classification model to generate a second result that indicates whether the first content item is associated with the second skill is taught as train statistical model to classify the first set of content items according to the first set of relevance tags (i.e. second skill).); storing second skill tagging data that associates the second skill tag with the first content item if the second result indicates that the first content item is associated with the second skill (Zhang: Paragraph [0037] “The tag(s) may be stored as metadata for the content item and/or linked to the content item (e.g., using indexes or foreign keys).” Storing second skill tagging data that associates the second skill with the first content item if the second result indicates that the first content item is associated with the second skill is taught as tag(s) may be stored as metadata for the content item and/or linked to the content item.); wherein the method is performed by one or more computing devices (Zhang: Paragraph [0073] “Computer system 600 includes a processor 602, memory 604, storage 606, and/or other components found in electronic computing devices.” The method is performed by one or more computing devices is taught as a computer system.).  
Korpusik further teaches generating a second… embedding (Korpusik: Paragraph [0018] “phrase embedding refers to an embedded vector representation of a phrase or sequence of tokens (which embodiments described below may implement via a second neural network). “Character embedding” refers to an embedded vector representation of a single character.” Generating a second embedding is taught as the embedded vector representation.) based on second text of a second…for each token embedding of the first plurality of token embeddings (Korpusik: Paragraph [0018] “As used within this disclosure, “embedding” generally refers to the process of creating an embedded vector representation of a text string. It should be noted that “word embedding” refers to an embedded vector representation of a single word or token (which embodiments described below may learn in the first layer of a first neural network and/or a second neural network with text input), while phrase embedding refers to an embedded vector representation of a phrase or sequence of tokens (which embodiments described below may implement via a second neural network). “Character embedding” refers to an embedded vector representation of a single character.” Based on second text of a second…for each token embedding of the first plurality of token embeddings is taught as the an embedded vector representation of a single word or token from the content item of Zhang.): computing a second plurality of measurements between the second using Euclidean distance indicates that the neighbors are semantically similar.” Computing a second plurality of measurements is taught as calculating the Euclidean distance.) … embedding and said each token embedding (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” Embedding and said each token embedding is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.); … applying the second plurality of measurements (Korpusik: Paragraph [0033] “the nearest neighbor to three USDA foods (see Table 2) using Euclidean distance indicates that the neighbors are semantically similar.” Applying the second plurality of measurements is taught as calculating the Euclidean distance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content classification model of Zhang with the embedding space and tokenized representation of Korpusik in order to allow creating an embedded vector representation of a text string thereby tokenizing the text in order to allow a similarity calculation (Korpusik: Paragraph [0018] “ creating an embedded vector representation of a text string” [0017] “Similarly, “tokenizing” refers to receiving a text string and providing a set of associated tokens to words, phrases, or a portion of a word or phrase. A token may be associated with one or more labels indicating a property, via a process referred to as “tagging” and/or “semantic tagging.” Tokens”).

Claim 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. 20170076225) in view of Korpusik (U.S. 20180268023), Bekkerman (U.S. 20130110498) and Chen (U.S. 20190220547).

Regarding claim 13, Zhang in view of Korpusik and Bekkerman teaches the method of Claim 12, Zhang further teaches wherein generating the plurality of training instances (Zhang: Paragraph [0041] “generate a set of classification tags (e.g., classification tags 1 222, classification tags n 224) for additional content items 216 that are not in the original set of training data” Generating the plurality of training instances is taught as generate a set of classification tags for additional content items that are not in the original set of training data.) comprises: determining that a second skill tag is associated with a second content item (Zhang: Paragraph [0057] “generate a second set of relevance tags 304 for the second set of content items” Determining that a second skill is associated with a second content item is taught as generate a second set of relevance tags for the second set of content items. Tags represent a skills.); …generating a particular training instance (Zhang: Paragraph [0041] “generate a set of classification tags (e.g., classification tags 1 222, classification tags n 224) for additional content items 216 that are not in the original set of training data” Generating a particular training instance is taught as generated a classified content item which is classified by tags.) that comprises…wherein the plurality of training instances includes the particular training instance (Zhang: Paragraph [0041] “generate a set of classification tags (e.g., classification tags 1 222, classification tags n 224) for additional content items 216 that are not in the original set of training data” The plurality of training instances includes the particular training instance is taught as generated a classified content item which is classified by tags.).  
Korpusik further teaches …generating a second skill tag embedding based on second text of the third skill tag (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” Generating a second skill embedding based on second text of the third skill is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens. The method of generating an embedding representation is applied to the content items of Zhang.); generating a second plurality of token embeddings based on a second plurality of tokens from the second content item (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” Generating a second plurality of token embedding’s based on a second plurality of tokens from the second content item is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.); for each token embedding of the second plurality of token embeddings (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” For each token embedding of the second plurality of token embedding’s is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.): computing a second plurality of measurements (Korpusik: Paragraph [0033] “the nearest neighbor to three USDA foods (see Table 2) using Euclidean distance indicates that the neighbors are semantically similar.” A second plurality of measurements is taught by the method of calculating the Euclidean distance.) between the  (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” The second skill embedding and said each token embedding is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.); … a second set of values that are based on second plurality of measurements (Korpusik: Paragraph [0033] “the nearest neighbor to three USDA foods (see Table 2) using Euclidean distance indicates that the neighbors are semantically similar.” A second set of values that are based on second plurality of measurements is taught by the method of calculating the Euclidean distance on the second content item of Zhang to generate the values.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content classification model of Zhang with the embedding space and tokenized representation of Korpusik in order to allow creating an embedded vector representation of a text string thereby tokenizing the text in order to allow a similarity calculation (Korpusik: Paragraph [0018] “ creating an embedded vector representation of a text string” [0017] “Similarly, “tokenizing” refers to receiving a text string and providing a set of associated tokens to words, phrases, or a portion of a word or phrase. A token may be associated with one or more labels indicating a property, via a process referred to as “tagging” and/or “semantic tagging.” Tokens”).
Zhang in view of Korpusik do not explicitly disclose… identifying a third skill tag that is similar to the second skill tag;…
	Chen further teaches identifying a third skill tag that is similar to the second skill tag (Chen: Paragraph [0028] “the skill query service 124 can return an ordered list of courses teaching the skill, a profile for the skill, similar and/or related skills, prerequisite skill for mastering the skill, and an ordered list of modules, lessons, and/or videos for a course that teach the skill.” Identifying a third skill that is similar to the second skill is taught as return an ordered list of similar or related skills to the skill used to query. Zhang is further relied upon for teachings of a tagging method. Chen further teaches identifying similarities of skills.);…
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Korpusik with the skill graphs of Chen in order to provide a skill query service for returning a list of related skills thereby creating optimal skills graph by discovering skills using the graph (Chen: Paragraph [0032] “the A/B testing service 120 can be used to help create an optimal skills graph by discovering skills using the graph. The use of A/B testing can result in the creation of an optimal skills graph for a course.”).

Regarding claim 15, Zhang in view of Korpusik and Bekkerman teaches the method of Claim 12, Zhang further teaches further comprising:… wherein generating the plurality of training instances  (Zhang: Paragraph [0063] “the validated training data is used to produce a statistical model for classifying content using the set of dimensions represented by the first set of classification tags” the Plurality of training instances includes the training instance is taught as training data is used to produce a statistical model for classifying content items using the set of dimensions represented by the set of classification tags. The classified content items are taught as the training instances.) comprises: determining that a second skill tag is associated with a second content item (Zhang: Paragraph [0037] “The tag(s) may be stored as metadata for the content item and/or linked to the content item (e.g., using indexes or foreign keys).” Determining that a second skill is associated with a second content item is taught as tag(s) may be stored as metadata for the content item and/or linked to the content item.); ... generating a particular training instance (Zhang: Paragraph [0041] “generate a set of classification tags (e.g., classification tags 1 222, classification tags n 224) for additional content items 216 that are not in the original set of training data” Generating a particular training instance is taught as generated a classified content item which is classified by tags.) that comprises (1) a label indicating that the second content item is not associated with the third skill tag (Zhang: Paragraph [0058] “In other words, statistical model 206 may use the outputted second set of relevance tags 304 to classify the corresponding content items from the second set of content items 308 as relevant or not relevant to topics” A label indicating that the second content item is not associated with the third skill is taught as classifying the second set of content items as not relevant to the tags [i.e. skills].)… wherein the plurality of training instances includes the particular training instance (Zhang: Paragraph [0041] “generate a set of classification tags (e.g., classification tags 1 222, classification tags n 224) for additional content items 216 that are not in the original set of training data” The plurality of training instances includes the particular training instance is taught as generated a classified content item which is classified by tags.).  
Korpusik further teaches…generating a second skill embedding based on second text of the third skill tag (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” Generating a second skill embedding based on second text of the third skill is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens. The method of generating an embedding representation is applied to the content items of Zhang.); generating a second plurality of token embeddings based on a second plurality of tokens from the second content item (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” Generating a second plurality of token embedding’s based on a second plurality of tokens from the second content item is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.); for each token embedding of the second plurality of token embeddings (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” For each token embedding of the second plurality of token embedding’s is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.): computing a second plurality of measurements (Korpusik: Paragraph [0033] “the nearest neighbor to three USDA foods (see Table 2) using Euclidean distance indicates that the neighbors are semantically similar.” A second plurality of measurements is taught by the method of calculating the Euclidean distance.) between the second skill embedding and said each token embedding (Korpusik: Paragraph [0018] “embedding refers to an embedded vector representation of a phrase or sequence of tokens” The second skill embedding and said each token embedding is taught as the embedding refers to an embedded vector representation of a phrase or sequence of tokens.);… and (2) a second set of values that are based on second plurality of measurements (Korpusik: Paragraph [0033] “the nearest neighbor to three USDA foods (see Table 2) using Euclidean distance indicates that the neighbors are semantically similar.” A second set of values that are based on second plurality of measurements is taught by the method of calculating the Euclidean distance on the second content item of Zhang to generate the values.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content classification model of Zhang with the embedding space and tokenized representation of Korpusik in order to allow creating an embedded vector representation of a text string thereby tokenizing the text in order to allow a similarity calculation (Korpusik: Paragraph [0018] “ creating an embedded vector representation of a text string” [0017] “Similarly, “tokenizing” refers to receiving a text string and providing a set of associated tokens to words, phrases, or a portion of a word or phrase. A token may be associated with one or more labels indicating a property, via a process referred to as “tagging” and/or “semantic tagging.” Tokens”).
Chen further teaches …generating a skill graph that comprises a plurality of skill associations… (Chen: Paragraph [0030] “A skills graph, for example, can connects skills to each other, to content (e.g., courses), and to careers. In some implementations, for each course, a score can be associated with each skill included in the skills graph.” Identifying the second skill that is similar to the first skill comprises: generating a skill graph that comprises a plurality of skill associations is taught as skills graph, for example, can connects skills to each other, to content.);… determining, based on the skill graph (Chen: Paragraph [0030] “A skills graph, for example, can connects skills to each other, to content (e.g., courses), and to careers. In some implementations, for each course, a score can be associated with each skill included in the skills graph.” Determining, based on the skill graph is taught as skills graph, for example, can connects skills to each other, to content.), that a third skill tag is not similar to the second skill tag (Chen: Paragraph [0029] “For example, if the queried skill is taught by the course the value of the binary label will be equal to one. For example, if the queried skill is not taught by the course the value of the binary label will be equal to zero.” A third skill tag is not similar to the second skill tag is taught as the queried skill not being in related to the course.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Korpusik with the skill graphs of Chen in order to provide a skill query service for returning a list of related skills thereby creating optimal skills graph by discovering skills using the graph (Chen: Paragraph [0032] “the A/B testing service 120 can be used to help create an optimal skills graph by discovering skills using the graph. The use of A/B testing can result in the creation of an optimal skills graph for a course.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A.S./
Examiner, Art Unit 2127   
                                                                                                                                                                                         /ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127